84293: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28918: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84293


Short Caption:BOLEN (JASON) VS. STATECourt:Supreme Court


Related Case(s):79715, 82090, 82306


Lower Court Case(s):Clark Co. - Eighth Judicial District - A842092, C334635Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/23/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJason Jerome Bolen
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/28/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/28/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A842092) (SC)22-06294




02/28/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (C334635) (SC)22-06295




03/04/2022Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing. District court record due: 30 days. Appellant's opening brief due: 120 days. (SC)22-07026




03/16/2022Record on Appeal DocumentsFiled Record on Appeal - A842092 - VOL 1. (SC)22-08377




03/16/2022Record on Appeal DocumentsFiled Record on Appeal - C334635 - VOL 1. (SC)22-08379




03/16/2022Record on Appeal DocumentsFiled Record on Appeal - C334635 - VOL 2. (SC)22-08380




03/16/2022Record on Appeal DocumentsFiled Record on Appeal - C334635 - VOL 3. (SC)22-08382




03/16/2022Record on Appeal DocumentsFiled Record on Appeal - C334635 - VOL 4. (SC)22-08385




03/21/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: 196 to 214. (Sealed) (SC)


04/27/2022BriefFiled Proper Person Appellant's Informal Brief.  (SC)22-13384




05/16/2022MotionFiled Appellant's Proper Person Motion to Consolidate Appeals. (Consolidate with 79715.) (SC)22-15501




05/20/2022Order/ProceduralFiled Order Denying Motion. Docket No. 79715 is a direct appeal from a judgment of conviction in which appellant is represented by counsel. Docket No. 84293 is a pro se appeal from an order denying a postconviction petition for a writ of habeas corpus. Appellant, acting pro se, has filed a motion in Docket No. 84293 to consolidate the appeals. The appeals are in substantially different procedural postures and are not appropriate for consolidation. The motion is denied.   Nos. 79715/84293.  (SC)22-16128




06/06/2022MotionFiled Proper Person Motion to Stay. (SC)22-17955




06/20/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to stay wherein he requests that this proceeding be stayed to allow for a remand to district court for an evidentiary hearing and the appointment of counsel. The motion is denied. (SC)22-19407




06/23/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


09/15/2022Order/DispositionalFiled Order of Reversal and Remand.  "We reverse the district court's order denying appellant's petition and remand this matter for the appointment of counsel to assist appellant in the postconviction proceedings."  fn4[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-28918





Combined Case View